09-3807-ag
         Zheng v. Holder
                                                                                         BIA
                                                                                 A029 791 081
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of July, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT D. SACK,
 8                REENA RAGGI,
 9                GERARD E. LYNCH,
10                     Circuit Judges.
11       _________________________________________
12
13       DE JI ZHENG,
14                Petitioner,
15
16                         v.                                    09-3807-ag
17                                                               NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Lee Ratner, Law Offices of Michael
24                                      Brown, New York, New York.
25
26       FOR RESPONDENT:                Tony West, Assistant Attorney
27                                      General; Ethan B. Kanter, Senior
28                                      Litigation Counsel; Zoe J. Heller,
29                                      Office of Immigration Litigation,
30                                      United States Department of Justice,
31                                      Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Petitioner De Ji Zheng, a native and citizen of the

6    People’s Republic of China, seeks review of the August 20,

7    2009, order of the BIA denying his motion to reopen.        In re

8    De Ji Zheng, No. A029 791 081 (B.I.A. Aug. 20, 2009).        We

9    review the BIA’s denial of a motion to reopen for abuse of

10   discretion.   See Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

11   2006).   To the extent the BIA evaluated Zheng’s country

12   conditions evidence, we will uphold its findings so long as

13   they are supported by substantial evidence.   See Jian Hui

14   Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).     We

15   assume the parties’ familiarity with the underlying facts

16   and procedural history of the case.

17       The BIA did not abuse its discretion in denying Zheng’s

18   motion to reopen as untimely and number-barred.   See Ali,

19 448 F.3d at 517.   A motion to reopen must generally be filed

20   no later than 90 days after the date on which the final

21   administrative decision was rendered in the proceedings

22   sought to be reopened and only one such motion may be filed.


                                   2
1    8 C.F.R. § 1003.2(c)(2).    There is no dispute that Zheng’s

2    second motion to reopen, filed in February 2009, was

3    numerically barred and untimely.       See id.   Moreover, the

4    agency did not abuse its discretion in finding that Zheng’s

5    political activities in the U.S. did not constitute “changed

6    circumstances arising in [his] country of nationality”

7    sufficient to excuse the time and number limitations barring

8    his motion.   See 8 C.F.R. § 1003.2(c)(3)(ii).       Zheng argues

9    that his political activities in the U.S. were not “self-

10   induced” because he joined the China Freedom and Democracy

11   Party (“CFDP”) by invitation.       That argument has no bearing

12   on the BIA’s reasonable determination that his activities

13   did not “arise” in China.    See id.

14       Although Zheng argues that the evidence he submitted

15   with his motion demonstrated changed country conditions with

16   respect to China’s treatment of returnees who participated

17   in pro-democracy activities overseas, the BIA did not err in

18   according his evidence diminished weight, particularly in

19   light of the adverse credibility finding the Immigration

20   Judge (“IJ”) had made in the underlying proceedings.        See

21   Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147 (2d Cir. 2007)

22   (holding that the BIA reasonably rejected an unauthenticated


                                     3
1    document when the IJ had previously found the applicant not

2    credible); Poradisova v. Gonzales, 420 F.3d 70, 81 n.8 (2d

3    Cir. 2005) (noting that the agency has broad discretion in

4    the weight it accords evidence); see also Matter of H-L-H- &

5    Z-Y-Z-, 25 I. & N. Dec. 209, 214 & n.5 (BIA 2010) (reasoning

6    that authentication is more reasonably expected when a

7    document allegedly authored by local officials concerning

8    what will happen to an applicant is obtained for purposes of

9    asylum proceedings).

10       Zheng’s argument that the IJ’s adverse credibility

11   finding pertained only to his family planning claim, as

12   opposed to his political activities, is likewise without

13   merit.   See Qin Wen Zheng v. Gonzales, 500 F.3d 143, 147 (2d

14   Cir. 2007) (holding that the BIA may refuse to credit

15   documentary evidence based on an IJ’s finding that the

16   applicant’s testimony was not credible, relying on the maxim

17   falsus in uno, falsus in omnibus) (citing Siewe v. Gonzales,

18   480 F.3d 160, 170 (2d Cir. 2007).

19       Finally, because Zheng does not challenge the BIA’s

20   finding that his claim of ineffective assistance of counsel

21   was insufficient to merit reopening, or its finding that his

22   marriage and the birth of his child in the U.S. did not

                                   4
1    constitute changed circumstances excusing the untimely

2    filing of his motion, we do not address those portions of

3    the BIA’s opinion.

4        For the foregoing reasons, the petition for review is

5    DENIED.   As we have completed our review, any stay of

6    removal that the Court previously granted in this petition

7    is VACATED, and any pending motion for a stay of removal in

8    this petition is DISMISSED as moot.

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe, Clerk
11
12
13
14
15
16




                                   5